PER CURIAM.
This case was correctly decided below, if the proper effect was given to a release of a portion of the premises from a mortgage thereon. The question is whether this release included easements to use certain private roads. The description in the release is not broad enough in its terms to embrace such easements. Kings Co. Fire Ins. Co. v. Stevens, 87 N. Y. 287, 41 Am. Rep. 361. Nor did the easements pass as appurtenances to the land specifically released. Parsons v. Johnson, 68 N. Y. 66, 23 Am. Rep. 149; Longendyke v. Anderson, 101 N. Y. 625, 4 N. E. 629. It would seem, therefore, that the learned trial judge was right in holding that the mortgagee, upon foreclosure, has the right to have the mortgaged premises sold free from such easements, if that course is necessary in order to realize a sufficient sum to pay the amount due.
The judgment should be affirmed.